Mr. Justice Aldrey
delivered the opinion of the court.
An appeal having been taken from the judgment rendered in this case by the District Court of Mayagüez, the plaintiff-*124appellants brought up the transcript of the record to this court. In their brief the defendant-respondents ask that the appeal be dismissed because the said transcript of the record is not certified to by the secretary of. the trial court or by the attorney for both parties.
After examining the transcript we find that this appeal is exactly similar to case No. 1049, Alejandrina Blanco Ramírez v. Agustín Hernández Mena, in which we have just rendered judgment dismissing the appeal.
For the reasons given in the opinion on which the said judgment was based, the appeal taken in this case should be dismissed also. We wish to, state also in this case that we have examined all the questions involved and that if we were to consider the same on their merits we should decide them in the same way as the trial court did.
The appeal should be dismissed.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice Hutchison took no part in the decision of this case. .
A motion to reconsider was overruled by decision of July 18, 1914, without opinion.